91 F.3d 122
Michael R. Boykin, Margaret L. Boykin, Aaron M. Boykinv.Bloomsburg University of Pennsylvania, Dr. Robert Parrish,Vice President, Dr. Curtis English, President, Dr. HarryAusprich, Former President, Margaret Maning, Director ofPersonnel, Irvin Wright, Associate Professor, John Walker,Retires Vice President for University Advancement, TimothyDowns, Supervisor, PLumbing and Maintenance, VirginiaMcAfee, Ex-University Employee, David Fenton, Sallis Samsel,
NO. 95-7456
United States Court of Appeals,Third Circuit.
June 12, 1996
Appeal From:  M.D.Pa., No. 94-cv-00306

1
893 F. Supp. 378,


2
893 F. Supp. 400,


3
893 F. Supp. 409,

905 F. Supp. 1335

4
AFFIRMED.